DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowed based on the arguments set forth on Page 7 and 8 of the Remarks dated 8/25/2021 and the Examiner Interview Summary with the Interview that took place on 8/24/2021. Additionally, Sanjo et al. US 2016/0124199, Sanjo et al. US 2016/0187628, and Wakazono et al. US 2015/0362711 fails to disclose independent claim 1 and independent claim 7 in its entirety.
Specifically regarding the allowability of independent claim 1: The prior art of record does not disclose or suggest a zoom lens comprising: “at least one lens unit configured to move for zooming; and a relay lens unit  having a positive refractive power and arranged closest to the image side; and an extender lens unit  configured to a focal length of the zoom lens  by one of: being inserted in place of a lens unit arranged adjacent to the relay lens unit; and being inserted into a space adjacent to the relay lens unit, wherein the extender lens unit includes a positive lens Gp, and the positive lens Gp satisfies conditional expressions θgF - (-1.665 x 10^-7 *ʋd^3 + 5.2130 x 10^-5 * ʋd^2 - 5.656 x 10^-3  * ʋd + 7.278 x 10 ^-1) > 0; 0.545 < θgF; and 50.0 < ʋd < 85.0” along with 
Specifically regarding the allowability of independent claim 7: The prior art of record does not disclose or suggest a zoom lens comprising: “at least one lens unit configured to move for zooming; and a relay lens unit  having a positive refractive power and arranged closest to the image side; and an extender lens unit  configured to a focal length of the zoom lens  by one of: being inserted in place of a lens unit arranged adjacent to the relay lens unit; and being inserted into a space adjacent to the relay lens unit, wherein the extender lens unit includes a positive lens Gp, and the positive lens Gp satisfies conditional expressions θgF - (-1.665 x 10^-7 *ʋd^3 + 5.2130 x 10^-5 * ʋd^2 - 5.656 x 10^-3  * ʋd + 7.278 x 10 ^-1) > 0; 0.545 < θgF; and 50.0 < ʋd < 85.0” along with other claim limitations, is not disclosed or suggested by the prior art of record”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454.  The examiner can normally be reached on Monday-Friday 8am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARRIEF I BROOME/           Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872